DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendment and response filed on 03/09/2021 are acknowledged and entered.

Claims 1-73 were pending.  No claims have been amended, cancelled, and/or added.  Therefore, claims 1-73 are currently pending.

Claims 3, 20-69, and 71-73 are drawn to non-elected inventions; where the election was made with traverse in the reply filed on 05/20/2020 in respond to the restriction requirements mailed on 03/16/2020, and thus, these claims remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) and there being no allowable generic claim.

Claims 5, 6, 9-11, 15, 17-19, and 70 are drawn to non-elected species; where the election was made without traverse in the reply filed on 05/20/2020 in respond to the species election requirements mailed on 03/16/2020, and thus, these claims remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) and there being no allowable generic claim.

Accordingly, claims 1, 2, 4, 7, 8, 12-14, and 16 are under consideration in this Office Action.
Status of Claim(s) Objection(s) and /or Rejection(s)
The rejection of claims 1, 2, 4, 7, 8, 12-14, and 16 under 35 U.S.C. 112(a) or 35 USC 112 (pre-AIA ), first paragraph (written description) has been withdrawn in light of applicant’s arguments, see pgs. 13-15, filed 03/09/2021. 

The rejections of claims 1, 2, 4, 7, 8, and 12-14 under 35 U.S.C. 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite have been withdrawn in view of applicant’s arguments, see pgs. 15-16, filed 03/09/2021. 

The rejections of claims 12-14 and 16 under 35 U.S.C. 112(d) or 35 USC 112 (pre-AIA ), 4th paragraph, as being improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends have been withdrawn in light of applicant’s arguments, see pgs. 16-17, filed 03/09/2021. 

Maintained Rejection(s)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.













Claims 1, 2, 4, 7, 8, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mora et al. (Meat Science, 2010, 84(3), pp. 384-389).
For claims 1, 2, 4, 7, 8, and 16, Mora et al. disclose determining the levels of creatine and creatinine in 11 months dry-cured ham samples (refers to instant claimed ‘composition’, ‘creatine compound’, and ‘creatinine compound’ of claim 1; instant claimed ‘solid composition’ of claim 2; and instant claimed ‘a fortified food’ of claim 7) (pg. 385, left col., lines 4-10).  The dry-cured hams were prepared by salting with NaCl (refers to instant claimed ‘a salt of creatine’, and ‘a salt of creatinine’ of claim 1) and adding nitrites and nitrates as curing agents (refers instant claimed ‘an additive suitable for human consumption’ of claim 8) (pg. 385, left col., section 2.2).  Mora et al. also disclose the followings: (i) the creatinine/creatine ratio at 7, 9 and 11 months reached the maximum value of 0.15, i.e. 15% (refers to instant claimed ‘the weight of the creatinine compound is 5%-800% the weight of the creatine compound’ of claim 1; and instant claimed ‘the weight of the creatinine compound is 50%-200% the weight of the creatine compound’ of claim 4) (pg. 388, left col., first full paragraph; fig. 3 on pg. 387); and (ii) Table 2 on pg. 388 shows that the initial level in 11 months dry-cured ham samples of creatine is 1028.69 mg/100 g of ham and creatinine is 140.91 mg/100 g of ham, i.e. a ratio of 7:1 (refers to instant claimed ‘creatine and creatinine in a weight ratio of between 1:5 to 10:1’ of claim 16).
Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni and this composition was within the claimed range of compositions.).
Therefore, the composition of Mora et al. do anticipate the instant claimed invention.

Response to Arguments
Applicant’s arguments directed to the above rejection under 35 U.S.C. 102(a)(1) were considered but they are not persuasive for the following reasons.
[1] Applicant alleges that “Because Mora only reported on the creatine and creatinine extracted from the dry-cured ham, the dry-cured ham is not a composition specified in claim 1. Thus, Mora does not teach the composition of claim 1”.
Thus, the reference of Mora et al. do not anticipate the invention of the instant claims.
This is not found persuasive for the following reasons: 
[1] The examiner respectfully disagrees.  It is the examiner’s position that the composition of Mora et al. do anticipate the instant claimed invention.  First, Mora et al. disclose in the dry-cured ham preparation that after salting, hams were brushed in order to remove remaining salt from their surfaces and transferred to the post-salting chamber, where a complete salt homogenisation took place (pg. 385, left col., 3rd full para.).  This imply that salt of creatine and salt of creatinine are form in the composition of Mora et al., and thus, the composition of In the analysis of Mora, the creatine and creatinine reported existed as molecular components of pork meat as these compounds needed to be extracted from the dry-cured ham. Accordingly, the curing process would not produce creatine chloride or creatinine chloride”) is conclusionary since applicant did not provide any type of factual evidence that Mora et al. method of analyzing creatine and creatinine imply that salt of creatine and salt of creatinine are not form in the composition of Mora et al.
Therefore, the teachings of Mora et al. do anticipate the invention of the instant claims, and the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 7, 8, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mora et al. (Meat Science, 2010, 84(3), pp. 384-389).
For claims 1, 2, 4, 7, 8, and 16, Mora et al. disclose determining the levels of creatine and creatinine in 11 months dry-cured ham samples (refers to instant claimed ‘composition’, ‘creatine compound’, and ‘creatinine compound’ of claim 1; instant claimed ‘solid composition’ of claim 2; and instant claimed ‘a fortified food’ of claim 7) (pg. 385, left col., lines 4-10).  The dry-cured hams were prepared by salting with NaCl (refers to instant claimed ‘a salt of creatine’, and ‘a salt of creatinine’ of claim 1) and adding nitrites and nitrates as curing agents (refers instant claimed ‘an additive suitable for human consumption’ of claim 8) (pg. 385, left col., section 2.2).  Mora et al. also disclose the followings: (i) the creatinine/creatine ratio at 7, 9 and 11 months reached the maximum value of 0.15, i.e. 15% (refers to instant claimed ‘the weight of the creatinine compound is 5%-800% the weight of the creatine compound’ of claim 1; and instant claimed ‘the weight of the creatinine compound is 50%-200% the weight of the creatine compound’ of claim 4) (pg. 388, left col., first full paragraph; fig. 3 on pg. 387); and (ii) Table 2 on pg. 388 shows that the initial level in 11 months dry-cured ham samples of creatine is 1028.69 mg/100 g of ham and creatinine is 140.91 mg/100 g of ham, i.e. a ratio of 7:1 (refers to instant claimed ‘creatine and creatinine in a weight ratio of between 1:5 to 10:1’ of claim 16).
Further, as recognized by MPEP § 2131.03 (I), "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph 
The teachings of Mora et al. differ from the presently claimed invention as follows:
While Mora et al. do not explicitly disclose the limitation of ‘creatine nitrate’ as recited by claims 12 and 13, Mora et al. disclose that the hams are cured with nitrates.  It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to recognize that ‘creatine nitrate’ would also be found in the hams of Mora et al.  A person of ordinary skill in the art would have been motivated to do so because Mora et al. disclose that it is well known in the art that during the processing of dry-cured ham and due to the particular conditions of humidity, temperature and long times needed, numerous physico-chemical and biochemical reactions take place (pg. 384, right col., lines 7-10).  Thus, in view of the teachings of Mora et al. and the art recognized knowledge for processing of dry-cured ham, there would have been a reasonable expectation that a composition comprising creatine nitrate could be successfully prepared.
While Mora et al. do not explicitly disclose ratio of creatine to creatinine as recited by instant claims 12-14, Mora et al. disclose creatine to creatinine ratio of 7:1 (Table 2 on pg. 388).  The ratio of creatine to creatinine as recited by instant claims 12-14 overlap the ratio taught by Mora et al.  As recognized by MPEP § 2144.05 (I), in the case the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Therefore, the teachings of Mora et al. do render the invention of the instant claims prima facie obvious.

Response to Arguments
Applicant’s arguments directed to the above rejection under 35 U.S.C. 103 were considered but they are not persuasive for the following reasons.
[1] Applicant contends that “Here, Mora does not teach or suggest every element of the claim. As explained regarding the rejection under 35 U.S.C. 102 above, Mora does not teach the composition of claim 1. The dry-cured ham of Mora is not a composition that comprises a creatine compound selected from the group consisting of: anhydrous creatine, a salt of creatine, a solvate of creatine, a hydrate of creatine, and a combination thereof, and a creatinine compound selected from the group consisting of: anhydrous creatinine, a salt of creatinine, a solvate of creatinine, a hydrate of creatinine, and a combination thereof. The curing process of Mora would not and did not produce creatine chloride or creatinine chloride. Mora only reported on the creatine and creatinine extracted from the dry-cured ham. Thus, Mora does not teach every element of claim 1”.
Thus, the reference of Mora et al. do not render the invention of the instant claims prima facie obvious.
This is not found persuasive for the following reasons: 
[1] The examiner respectfully disagrees.  It is the examiner’s position that the teachings of Mora et al. do render the invention of the instant claims prima facie obvious.  First, Mora et al. disclose in the dry-cured ham preparation that after salting, hams were brushed in order to remove remaining salt from their surfaces and transferred to the post-salting chamber, where a complete salt homogenisation took place (pg. 385, left col., 3rd full para.).  This imply that salt of creatine and salt of creatinine are form in the composition of Mora et al., and thus, the composition of Mora et al. do anticipate the composition as recited by instant claim 1.  Second, applicant’s allegation (i.e. the “curing process of Mora would not and did not produce creatine chloride or creatinine chloride. Mora only reported on the creatine and creatinine extracted from the dry-cured ham”) is conclusionary since applicant did not provide any type of factual evidence that Mora et al. method of analyzing creatine and creatinine imply that salt of creatine and salt of creatinine are not form in the composition of Mora et al.
Therefore, the teachings of Mora et al. do render the invention of the instant claims prima facie obvious, and the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
June 19, 2021